Citation Nr: 0915942	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  98-19 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
intervertebral disc syndrome of the lumbar spine.   

2. Entitlement to service connection for cervical disc 
disease. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 1995 and in March 
2007 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2006, the Board remanded the claim for increase for 
the lumbar spine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a letter received in March 2009, the Veteran 
timely requested a hearing before the Board.  

Accordingly to ensure due process, the case is REMANDED for 
the following action:

Schedule the Veteran for a hearing before 
the Board at the Regional Office. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




